By the whole Court.
The binding here is not only to the person named, but also to his heirs and assigns: Whereas, by the statute, the right of service is personal, and extends only to the master named and approved by the court, who are to regard as well the condition and character of the person to whom the assignment is made, as of the person assigned. The provision of law for assigning debtors in service being an abridgment of personal liberty, requires caution in exercise, and is not to be enlarged by implication.